[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, the jury found the defendant liable for the wrongful discharge of the plaintiff under a common law count and for retaliatory discharge under General Statutes § 31-51q. The jury specifically found that the defendant's conduct was wanton or wilful and awarded punitive damages on the common law count in the amount of $33,000, reflecting the costs of litigation, and $100,000 in compensatory damages.
At the inception of this trial, the parties agreed that the court, rather than the jury, would consider the question of punitive damages and attorney's fees as permitted under the statutory claim. The court makes no comment as to whether it would have submitted these issues to the jury in the absence of that agreement.
The court awards no additional punitive damages on the § 31-51q
count. The court notes that no economic damages were sustained or claimed by the plaintiff. The jury awarded $100,000 compensatory damages for noneconomic losses. This was a generous award. The jury has already assessed punitive damages in the amount of $33,000 for the same misconduct. The primary goals of punishment and deterrence have been adequately met by that award, and no additional punitive damages appears appropriate.
Section 31-51q expressly permits compensation for reasonable attorney's fees. The court find that reasonable attorney's fees in this case are $33,000 and awards that sum to the plaintiff on the statutory claim.
Sferrazza, J. CT Page 13882